DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cheney (Reg. No. 61,841) on April 22, 2022.
The application has been amended as follows: 
In the specification, paragraph 0001], line 3, insert ----, now issued Patent Number 10,956,864---- after “2020”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a medical supply station includes a securable compartment configured to hold medical supplies, and a controller wherein the controller being responsive to access information and being configured to selectively permit access to the securable compartment when the access information indicates the securable compartment is authorized for access, and restrict access to the securable compartment when the access information indicates the securable compartment is not authorized for access, such as found in Ross (US 2011/0030034).  The prior art of record does not teach or suggest, in the claimed combination, a bin assembly, comprising: a bin comprising a latching hook and the bin defining a bin volume, wherein the bin is movable relative to a bin housing to permit access to the bin volume in an open position and to prevent access to the bin volume in a closed position; an electromechanical latching mechanism coupled to the bin housing, the latching mechanism comprising a latching member, wherein the latching member engages the latching hook in a locked position to retain the bin in the closed position and the latching member is spaced apart from the latching hook in a released position; and a controller configured to:
receive a wireless control signal indicating a user request to access a respective bin of the bin housing; and
control movement of the latching member, based at least in part on the wireless control signal, to permit access to the bin volume; and
output, upon movement of the latching member, an alert via the audiovisual device to identify the respective bin and the bin housing from other bins and other bin housings and identify that access to the bin volume is provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson et al. (US 2003/0225596) disclose an identity verification device for use with a computer-based system with an encrypted electronic key (128), a memory containing a first electronic biometric identification associated with the key, a biometric scanner (122) that generates a second electronic biometric identification and a processor (118) that generates an identity verification signal based at least in part by comparing the first and second electronic biometric identification, which can occur while the system is on or off line. 
Bufalini et al. (US 2013/0070090) disclose a device (5) has a drawer (10) storing multiple medications comprising a medication observation camera is integrated into a storage device configured to capture multiple medication images with an internal field of view of a user's interactions with the medications stored in the drawer and a processor determining that a trigger event is occurred. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
April 22, 2022